

116 S3577 IS: To amend the Internal Revenue Code of 1986 to provide a tax exemption for distilled spirits used for hand sanitizer.
U.S. Senate
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3577IN THE SENATE OF THE UNITED STATESMarch 24, 2020Mr. Peters (for himself, Mr. Blunt, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a tax exemption for distilled spirits used for hand sanitizer.1.Exemption from excise tax for alcohol used to produce hand sanitizer(a)In generalSection 5214(a) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (13), by striking the period at the end and inserting ; or, and(2)by adding at the end the following new paragraph:(14)free of tax for use in hand sanitizer..(b)Effective dateThe amendments made by this section shall apply to distilled spirits removed after February 15, 2020.